Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 1 of 16




                EXHIBIT A
,     .                                                                   T213L-IO2
                    Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 2 of 16

Filing # 128803174 E-Filed 06/15/2021 03:3 8:52 PM                                                  G'e_ n ) a`m) 0 \1()Un - li U
                                                                                                         o-) / I 3 / '1p-1.19

                         IN THE COUNTY COURT OF THE EIGHTH JUDICIAL CIRCUIT
                                 IN AND FOR ALACHUA COUNTY, FLORIDA


          Anne Bocash,                                                                    CASE NO.: 2021-SC-001847
                                                                                                      ZOOM INSTRUCTIONS
                     Plaintiff,
                                                                                                    Use this Ilnk or phone number to attend the hearing:
          V.
                                                                                                    httos://zoom.us/l/97703172123
                                                                                                                       - 2123
                                                                                                    Meeting ID: 977 0317
          Portfolio Recovery Associates, LLC                                                        Call-in Instructions: 1-786-635-1003
                                                                                                    Meeting ID: 977 0317 2123

                     Defendant.



                     STATE OF FLORIDA — NOTICE TO PLAINTIFF(S) AND DEFENDANT(S):


           Anne Bocash                                               Portfolio Recovery Associates, LLC
           c/o Kuhn Raslavich, P.A.                                  c/o CORPORATION SERVICE COMPANY
           2110 West Platt Street                                    1201 HAYS STREET
           Tampa, FL 33606                                           TALLAHASSEE, FL 32301-2525
                                                                      VIA ZOOM (INSTRUCTIONS ABOVE)

               YOU ARE HEREBY NOTIFIED that you are required to appear _                               or by attorney _



               On   AUGUST27        a   t   9:30      A   m, for a PRETRIAL CONFERENCE before a judge of this court.

                IMPORTANT--READ CAREFULLY THE CASE WILL NOT BE TRfED AT THAT TIME. DO NOT
                           BRING WITNESSES--APPEAR IN PERSON OR BY ATTORNEY

               The defendant(s) must appear in court on the date specified in order to avoid a default judgment. The
               plaintiff(s) mtist appear to avoid having the case dismissed for lack of prosecution. A written MOTION
               or ANSWER to the court by the plaintiff(s) or the defendant(s) shall not excuse the personal appearance
               of a party or its attorney in the PRETRIAL CONFERENCE. The date and time of the pretrial conference
               CANNOT be rescheduled without good cause and prior courtapproval.

               Any business entity recognized under Florida law may be represented at any stage of the trial court
               proceedings by any principal of the business entity who has legal authority to bind the business entity
               or any eniployee authorized in writing by a principal of the business entity. A principal is defined as
               being an officer, member, managing meniber, or partner of the business entity. Written authorization
               niust be brought to the Pretrial Conference.

               The purpose of the pretrial conference is to record your appearance, to determine if you admit all or
               part of the claim, to enable the court to deternune the nature of the case, and to set the case for trial if
               the case cannot be resolved at the pretrial conference. You or your attorney should be prepared to
               confer with the court and to explain briefly the nature of your dispute, state what efforts have been




                                                   "2021 SC 001847" 128803174 Filed at Alachua County Clerk 06/15/2021 03:38:56 PM EDT
          Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 3 of 16




     made to settle the dispute, exhibit any documents necessary to prove the case, state the names and
     addresses of your witnesses, stipulate to the facts that will require no proof and will expedite the trial,
     and estimate how long it will take to try the case.
     Mediation may take place at the pretrial conference. Whoever appears for a parry must have fiill
     authority to settle. Failure to have full authority to settle at this pretrial conference may result in the
     imposition of costs and attorney fees incurred by the opposing pai-ty.
     If you admit the claim, but desire additional time to pay, you niust come and state the circumstances
     to the court. The court may or may not approve a payment plan and withhold judgment or execution
     or levy.

    RIGHT TO VENUE. The law gives the person or company who has sued you the right to file in any
    one of several places as listed below. However, if you have been sued in any placc other than one of
    these places, you, as the defendant(s), have the right to request that the case be moved to a proper
    location or venue. A proper location or venue may be one of the following: (1) whcre the contract was
    entered into; (2) if the snit is on an unseciired promissoiy note, where the note is signed or where the
    maker resides; (3) if the suit is to recover property or to foreclose a lien, where the property is located;
    (4) where the event giving rise to the suit occurred; (5) where any one or more of the defendants sued
    reside; (6) any location agreed to in a contract; (7) in an action for money due, if there is no agreement
    as to where suit may be filed, whei-e payment is to be made.

    If you, as the defendant(s), believe the plaintiff(s) has/have not sued in one of these correct places, you must
    appear on your court date and oi-ally request a transfer, or you must file a WRITTEN request for transfer in
    affidavit form (swom to under oath) with the court 7 days prior to your fn-st couit date and send a copy to the
    plaintiff(s) or plaintifPs(s) attomey, if any.

    A copy of the statement of claim shall be served with this summons.
                                                             JUtdE 21, 2021
    DATED at              GAiiVESVILLE    Florida, on

~     o
~            •                    ~~                                              J.K. "JESS" IRBY, ESQ.
.                                  {
                                 Deputy Clerk                                 As Clerk of the County Court

    AMERICANS WITH DISABILITIES ACT. If you are a person with a disability who needs any
    acconunodation in order to participate in a court proceeding or event, you are entitled, at no cost
    to you, to the provision of certain assistance. Please contact: ADA Coordinator, Human Resources,
    ALACHUA County Courthouse; at least 7 days before your scheduled court appearance, or
    immediately upon receiving notification if the time before the scheduled court appearance is less
    than 7 days. If you are hearing or voice impaired, ca11711 to reach the Telecommunications Relay
    Service.
              Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 4 of 16

Filing # 127662964 E-Filed 05/27/2021 11:53:03 AM



                      IN THE COUNTY COURT OF THE EIGHTH JUDICIAL CIRCUIT
                              IN AND FOR ALACHliA COUNTY, FLOItIDA

        Anne Bocash,

                  Plaintifl;

        V.                                                              Case No.:

        Portfotio Recovery Associates, LLC,

                  Defendant.
                                                           i

                         S'I'ATENIENT OF CI,ACM AND llENIAND FOR JURY TRIAL

                  Plaintiff Anne Bocash ("I'laintiff'), by and through her undersilylied counsel, seeks redress

        for the unlawful practices of Defendant, Portfolio Recovery Associates, LLC ("Defendant"), to

        wit, for Defendant's violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et secr.

        ("FDCPA") and the Florida Consumer Collectiori Practices Act, Fla. Stat. S 559, et seq.

        ("!~CCI'A"), and in support thereof, alleges the following:

                                            NATURE OF 'I'HE ACTION

             I.       TIIE FAIR DEBT COLLECTION PRACTICES ACT

             1. The Fair Debt Collection Practices Act (tlie "FDCPA") is a series of statutes which prohibit

                  a catalog of activities in connection witli the collectlon of consumer debts by debt

                  collectors. See, 15 U.S.C. §1692, generally. Congress enacted the FDCPA to reQulate the

                  collection of consunier debts by debt coll.ectors. The expi-ess purposes of the FDCPA are

                  to "elianinate abusive debt collection practices by debt collectors, to insure that debt

                  collectors who refrain froni usin~ abusive dcbt collection practices are not competitively

                  disadvantaged, and to proi.note consistent State action to protect constirners against debt

                  collection abuses." 15 U.S.C. S 1692(e).



        I IT1ati;e
     Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 5 of 16




    2. In enacting the FDCPA, the United States Cortgress fouiid that "[t]here is abundant

         evidence of the use of abusive, deceptive, and unfair debt collection practices by tnany debt

         collectors," which "contribute to the number of personal bankruptcies, to inarital

         instability, to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. 5 1692(a).

         Congress additionally found existing laNirs and procedures for redressing debt collection

         injuries to be inadequate to protect consumers. 15 U.S.C. S 1 692(b).

    3. Accordingly, the FDCPA imposes civil liability on atty person or entity that violates its

         provisions, and establishes general star.7dards of debt collector and provides for, specific

         consumer rights. 15 U.S.C. § 16921~. The operative provisions of tlie FDCI'A declare

         certain rights to be pi-ovided to or claimed by debtors, forbid deceitful and misleading

         practices, proliibit liarassing and abusive tactics, and proscribe ttnfai.r ot- tniconscionable

         conduct, both generally and in a speeific iist of disapprovcd practices.

    4. Sectioii 1692c(b) of the FDCPA provides that "[e]xcept as provided in section 1692b of

         this ti.tle, w.i.thout the prior conscnt of the consunler given. directly to the debt collector, or

         the express perrnission of a court of competent jtu-isdiction, ot- as t-easonably necessary to

         eftectuate a postjudgMent judicial. reniedy, a debt collector tnay not communicate, in

         connection with the collection of any debt, witli any person otlier than the consumer, his

         attot-tiey, a consumer reporiing agertcy if otherwise peniiitted by law, the credit:or, the

         attorney of the creditor, oi- the attoi-iiey of the debt. collector." i

    5. The FDCPA is a strict liability statute. Taylor v. Per1-irt, Lcm(h,t; c(eLcrantny & Dcrr-cancf, 103

         F.3d 1232 (5th Cir. 1997). "I3ecause the Act imposes strict liability, a consumer need not

         show intentional conduct by the debt collector to be entitled to damages." Russell v_



I "1-he exceptions listed in section 1692b of the FDCPA are inaliplicable in this case.

21T'age
   Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 6 of 16




        Equifirx A.R.S., 74 F. 3d 30 (2d Cir. 1996); see crlso, Geai-ing v. Chech: Brolceragge CoTh.,

        233 F.3d 469 (7th Cir. 2000) (holding tuiintentional. misreprescntation of debt eollector's

        legal status violated FDCPA).

  6. The FDCPA is a remedial statute, and tlicrefore must be construed liberally in favor of the

        debtor. SRrirtkle >>. S13&C Ltd., 472 F. Supp. 2d 1235 (W.D. Wasli. 2006). The reniedial

        nature of the FDCPA reduires that courts interpret it liberally. Clark v. Ccapital Creclit &

        Collection Services, Irrc., 460 F. 3d 1162 (9th Cir. 2006). "Becatise the FDCPA, lilce the

        Truth in l.ending Act [15 U.S.0 51601], is a renledial statute, it should be construed

        liberally in favor ofthe consumer.".Ioltnsort   tt.   Riddle, 305 F. 3d 1107 (10th Cir. 2002).

  [I.       'I"HE FL®RIllA CvNSUME12 COLLECTIOV PRACTICES ACT

  7. "The Florida Consuiner Collection Practices Act is a laudable legislative attenlpt to curb

        what the Legislature evidently found to be a series of abi.ises in the arca of debtor-creditor

        relations." Harri.s v. .Beneficial f%inccrtce Co►ripariy of Jcrcluoi7ville, 338 So. 2d 196, 200-

        201. (Fla 1.976). The FCCPA is to bc construed in a manner that is protective of the

        constuner. See Fla. Stat. S 559.552 (providing that in the event of inconsistencies witli the

        FDCPA, the provision that is tnore protective of the debtor prevails). Moreover, "[u]nlike

        the FDCPA, the [FCCPA] applies not only to debt collectors but to an.y persons collecting

        a consutner debt." In r-e Ilathcock, 437 B.R. 696, 704 (Iiankr. M.D. Fla. 2010); See also

        Heard u. hlatltis, 344 So. 2d 651, 654 (Fla. lst DCA 1977) (liolding that, the FCCPA

        applied to "a private individual nial(ing an oral, non-ititerest beating loan to a fricnd.").

  8. The FCCPA proscribes conduct similar to that proliibited by the FDCPA. Specifically, the

        FCCPA states:

                In collectitig consumer debts, no person shalI:



31Pave
    Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 7 of 16




              (5) Disclose to a person other than the debtor or her or his iamily
              information i3ffecting the debtor's reputation, whether or not for
              credit worthiness, with knowledge or reason to kno~v that the other
              person does not have a legitimate business need for the infoi-mation
              or that the information is false.

      Fla. Stat. ti 559.72.

   9. In applying and construing the FCCPA, "due consideration and great weight shall be given

      to the interpretations of the Federal rI'rade Commissiori and the federal cotn-ts relating to

       the federal Fair Debt Collection Practices Act." Fla. Stat. 5 559.77(5).

   10. As set foi-tli in more detail below, Defendant's wi-itten communications to Plaintiff violate

       the afo.rementioned andlor foregoing provisions of the FDCPA and FCCPA., thereby giving

       rise to this action and entitling Plaiiitiff to daniages for the same.

                                 JURISDICTION AND VENUE

   11. This is an action for daniages greater than $500 but less than $2,500, erclusive of attorney's

       fees and costs.

   12. This action arises out of the Defendant 's t1t11aWfUl colldllct, to wit, the acts and/or omissions

       of the Defendant in attempting to eol.lect a consumer debt fi-om Plaintiff violated the

       FDCPA and FCCPA.

   13. Venuc in ALACI-IUA County is proper because Plainti f f resides here, the Defendant

       transacts business liere, and the complained conduct of Defendant occurred liere.

                                              PARTIES

   14. P1lintiff is nature.l person, and a citizen of the Sta.te of Florida, residing in ALACHUA

       County, Florida.

   15, Plaintiff is a"consumer" as defined by 15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).

   16. Defendant does business in Florida.


41 'F'age
   Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 8 of 16




  17. Defendant liolds itself out as a business providing debt collection services and identified

     itself as a debt collector wIlen co111mun1catlllg wlth Plaliltlff.

  18. Defendant uses the telephone, internet and/oi- mails in a business the principal ptu-pose of

     whiciz is the collection of debts.

  19. Defendant i-egularly collects or attenipts to collect, directly or indirectly, debts owed or due

     or asserted to be owcd or due another.

  20. Defendant holds a Consumer Collection Agencv License issued by the Florida Office of

     Financial Regulation.

  21. Defendant is a"debt collector" as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. §

     559..55(7).

  22. At all times niaterial, Defendant was acting as a debt collector when coniniunicating with

     P1airlti ff.

  23. At all tinies tnaterial hereto, Defendant was subject to the FCCPA. See, e.o., Cook v. Bla=ei•

     Fira. Scr->>ices, Iiac., 332 So. 2d 677, 679 (Pla. I st Dist. App. 1976) (citing Fla. Stat. §

      1.01(3)).

                                 FACTUAL ALLEGATIOiVS

  24. Plaintiff is alleged to otive a financial obligation (hereinafter the "Alleged Debt").

  25, The Alleged Debt consists ot' aniounts allegedly due ('or consumer/personal purcliases.

  26. Tiie Alleged Debt is a"dcbt" as defined by 15 U.S.C. j 1692a(5) as it is a financial

      obligation allegedly incurred by Plaintii:f primarily for personal, familv oi- liousehold

      ptu-poses.

  27. On or about July 21., 2020, Defendant caused to be sent a wiitten communication to

      Plaintiff (hereinafter "Defcndant's Collection Lettcr"): A tnlc and coi-i-ect copy of



51T'age
   Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 9 of 16




      Defendant's Collection Letter is attached hereto as "Exliibit A".

   28. Defendant's Collection Letter is a"communication" as defined by 15 U.S.C. § 1692a(2) in

      that Defendanl's Collection Letter conveys lntol'lnatlon regarding the Alleged Debt to

      Plaintifi:

  29. As demonstrated by its form and content, Defendant's Collection Letter is an attenipt by

      Defendant to collect the Allcged Debt from Plaintiff.

  30. Upon information and belief, Defendant did not generate, print and!or transmit Defendant's

      Collection Letter to Plaintiff. Instead, Defendant outsourced the generation, printing,

      and/or transniission of Defendant's Collection Letter to a third-party vendor (hereinafter

      "Vendor")

  31. In connection with Defendant's above-deseribed outsourcing, Defendant comniunicated to

      Vcndor infoi-mation regarding Plaintiff's alleged debt lncluding, but not limited to,

      Plaintiffs nanie, address, sta.tus as an alleged debtor, alleged account balance, alleged

      account number, and/or alleged creditor.

  32. Plaintiff did not consent to Defendant's coinmunication with Vendor.

  33. The information communicated to Vcndor by Defendant affects Plaintifi's reputation.

  34. All conditions precedent to the filing ofthis action have occurred or been waived.

                         COUNT T— VIOLATION OF THE FDCPA

  35. Plaintiff re-asserts and re-alleges paragi-aplis 1 through 34 as if fully i-estated hei-ein.

  36. As detailed lnore fillly above, Defendant is a debt collector and attempted to collect a

      consumcr debt froni Plaintiff by and througli Defcndant's Collection Letter. In doing so,

      Defendant violated the FDCPA, to wit:

          a. Section 1692c(b) by conimunicating, ln coIlllectlon Wlth the collectloll of any debt,



61Pa }~
   Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 10 of 16




                with any person other than the consumer, his attorney, a consunier reporting agency

                if otheiNvise permitted by law, the crcditor, the attorncy of the creditor, or the

                att.orney of the debt collector, without Plaintiff's• prior consent given directly to

                Defendant. See, e.g., Hiunstc<in v. Preferr•ect Colleetiori anc! Algt. Service.s, Iytc., 19-

                14434, 2021 WL 1556069 (1 Itli Cir. Apr. 21, 2021).

  37. Defendant's aforenientioned violations of the FDCPA haNre caused an injuty-in-fact to

        Plaintiff that is concrete and particularized in that Plaintift's statutory riglrt to privacy with

        respect to Plaintitfs tinaticial i.nforn.iation has been vio.lated. Ilrrr7steiri ll. Preferred

        Collectioir crract Mggt. Ser-vices, Lic., 19-14434, 2021 NWI.. 1556069, at *4 (l lth Cir. Apr. 21,

        2021.)("Notably, the FDCPA's statutory tindings explicitly identify "invasions of

        individual privacy" as one oF the hai-nis against whicli the statute is dii-ected. 15 U.S.C. S

        1692(a). And to that end, the statutoi-v provisiort under which IIunstein has sued here

        expressly prohibits a debt collector fi-oin `'communicat[ing]'' with any but a few persons or

        entities "in connectioia tvith the collection of any debt." Icl. § 1692c(b). Althouali §

        1692c(b) isn't identical in all respects to the invasion-of=privacy tort, we have no difficulty

        concluding that it bears "a close relationship to a harm that has traditionally becn regarded

        as providing a basis for a lawsuit in Englisli or Anierican cotn-ts." Spokeo, 136 S. Ct, at

        1549."); Clrurch v. accretive Ilea/th, hrc., 654 Fed. Appx. 990, 995 (lltlh Cir.

        2016)("Churcli has alleged that the FDCPA governis the lettei- at issue, and thus, alleges

        slle had a right to receive the FDCPA-required disclosures. Thus, Church has sufficiently

        alleged that slic has sustained a concrete—i.e., `real'—injtn-y because slie clid not receive

        the allegedly required disclosures. The invasion oi Ciiurch's right to receive the disclosures

        is not hypothetical or uncertain; Clrtuclt did not receive information to whicli slie alleges



71i'a    z
   Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 11 of 16




       she was entitled. Wliile this injury inay not have resulted in tangible economic or pliysical

       llarm that cotu-ts ofteu expect, the Supi-cme Cou1-t has made clear an injtuy need n.ot be

       tangible to be concrete. See SpoAeo, Inc.., 578 U.S. at            , 136 S.Ct. at 1549; Havens

       Realtt- Ccip., 455 U.S. at 373, 102 S.Ct. 111.4. Rather, this u11ttl-y is one tilat Congress has

       elevated to the status of a legally cognizable injury through the FDCPA. Accordingly,

       Church has sufficiently allcgcd that slie sufifcrcd a concrete injury, and thus, satisfies the

       injury-iii-fact reduirement."}(internaI foohiotes oinitted); ?lIcCcrmis v. Servis Orre, IL1c.,

       2016 WL 4063403, at *2 (M.D. Fla. July 29, 2016)("Here, Plai.nti.ff alleges a concrete and

       particularized injuly in fact: Plaintiff has statutorily-created rights to be fi•ee from a debt

       collector's inappropriate attempts to collect a debt [ ...] and to be fi-ce from being subjected

       to false, deceptive, unfair, or unconscionable means to collect a debt. [ ...] [V]iolation of

       statutoa-y rights is not a`liypothetical or uncertain' injury, but `one that Congress has

       elevated to the status of a legally cognizable injui-y through the FDCPA. `)(quoting Clazirch

       n. Aecrelive Health, Lr7c., 654 Fed. Appx. 990, 995 (11th. Cir. 2016)); Pl"tlydlc v. Ccc!'I'tllgtoll

      A1oi•tg. Services, LLC, ?016 WL 4369424, at *8 (M.D. Fla. Aug. 16, 2016)("1'hrough §

       1.692c, Congress identitied an existing concrete harni (being subjected to specific abusive

       debt-collection. practices) tliat, by itself, was inadequate at law to establish standing").

   38. As a result ot.'Defendant's aforementioned FDC.PA. violations, Plaintiffhas sufl'ered actual

       damages, including but not liniited to stress, anxiety, frustration, and conliision, whereby

       Plaiutiff is entitled to relief for stich, in addition to statutory damages and attoi-ney's fees

      and costs.

                            COUNT 1.1 — VIOLATIC)N Oh THE FCCPA


   39. Plaintil"f re-asserts and re-alleges paragraphs 1 through 34 as if fully restated herein.


81 P a ge
   Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 12 of 16




   40. As detailed more fully above, Defendant is a debt collector and atteinpted to collect a

       consumer debt fi-oin Plaintiff by and through. Defendant's Collection Lctter. hi doing so,

       Defendant violated the FCCPA, to wit:

             a. Section 559.72(5) by Disclosing to a person other than the PlaintifP or her or his

                fainily informatioii affecting the Plaintiffs reputation, wliether or not for credit

                woi-thiness, with knowledge or reason to know that the other person. does not have

                a legitimate business need for the information or that the inforniation is false.

   41. As a result of Defendant's aforenientioned FCCPA violations, Plaintitf has suffered actual

       damages, inclttding but not limited to fear, stress, confusion, deception, atixiety and worry,

       whereby Plaintiff is entitled to relief for such, in addition to statutory damages, attoniey's

       fees aiid costs.

                                 DEIVIAND FDR JURY 'rRIAL

   42. Plaintiff respectfully demands a trial by jury on all. issues so triable.

                                     PRAYER FOR RELIEF

       WHEIZFFC)RE, Plaintiff respectfully requests this Court to enter a judgnient against

Defendants, awarding Plaintiff the following relief:

       (a)      Statutoiy and actual damages, as provided under 15 U.S.C. S 1C92k, for thc FDCPA
                violations committed by Defendant in atteinpting to collect the Alleged Debt;

       (b)      Statutory and actual damages, as providcd iuidcr Fla. Stat.. § 559.77(2), for the
                FCCPA violations cominitted by Defetidant in attempting to collect the Alleged
                Debt;

       (c)      An injunctiotn prohibiting Defcndant fi-om engaging in furthca- collcction activities
                directed at Plaintiff that at-c in violation of the FCCPA;

       (d)      A. declaration that Defendant's collection effort as detailed herein violate tlhe
                FCCPA;

       (e)      Costs and reasonable attorncys' fees as provided by both 15 U.S.C. 51692k and


91t'agr.
  Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 13 of 16




            Fla. Stat, ti 559.77(2); and

      (fl   A.ny other rcl.iefthat thc Court deems appropi-iatc and _just undcr the ci2 -cumstances.

DATED: Ulay 27, 2021


                                                   Respectfiilly subniitted by:

                                                   ,`s/I3eniamin TT! Rcrslcrvich.
                                                   BENJAMIN N'V. RASLAVICH, ESQ.
                                                   Florida Bar No.: 0102808
                                                   KUII'~ t 1 RASLAVICH, P.A.
                                                   2110 West Platt Street
                                                   Tampa, Florida 33606
                                                   Teleplzone: (813) 422 -- 7782
                                                   Facsimile: (813) 422 — 7783
                                                   ben@theKRtinn.com
                                                   Couusel for Plaintifi.'




101Pa e
•        •
                               Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 14 of 16
                                                                              -•_•'---->• _ .                           - .         - -
             ~.t~                                                                                                                                              .    .           •         .              .. . . J - . w'rM:
                r                   N               ".a •                                                                                                                                                                   '. .,,......rxa:L....~_ . .
                                                    L•                                                                                                 ~'.\ii• :'i~ rl                             t ~
                           ~5ti~ i~                                                     ;.                                                                                                    ~q

                                                                                                    ~~ ~•
                                                                                                                                                                                                        ~ ~q
                                                          "                                     •.                                                                                    ~w.IG~           :~'-+t.l:•. -
         •       .        : s`                                                                               •                  •                                                       . t ~ f tt.tt                .~ ~                             "~ri~liiii.CY~.b7•~
                                i'; a}t.                                                                                                                                                                                                                                                         w t ~
                                                                                               • ..:Is• 1~~:                                                                                                                                        :1:
                                                                                                                                                                                      c'e~.a.    t'.. . t', C~• ..
                                                                                                                                                                                                                      ,
         t_~                    1'~                                                                                                                                                  •`.: .;t.tr7 ',':.. •. '. ,.
           i                                                      .           .
                                                                                       :                                                                                            s,,t:a;1r/M Cr0<Atot•
                                                                                                                                                                                    :itG}'r7U! trQf17:['t i7C•~                                     ,
                                                A                                                                                                                                                               tC• ` •                         ~S<.1~ :1p~.`'.S:' ~lFT: StQi...J':~l
                                            `
                                                ~                                                                                                                                    Pi.t11 i0i to V►thOm i37^b
                         4                                                                                          t    •r ,                                                                                   1 Ii: "lrrt+d. POrtlY,:1.1(s kC il'.
                                                                                                                                               ,1                                                                                              t    f. :~
                                       '.:-                                                                                                                                         ;iu{ tncr• : t r8 r7:
                                                                                                            .. .. •'Sf .. 't *
                 ~             S~                                     •           ,                   ,4j
                                                              '               •        .     . ..
                                                                                                  '     .. • '.1r7 .- . l! a C: . .

              'T(::_...                     .               •                        •` ' .. , .\ ..
               , ~             .                                                                          . : Li
                                                                          .                        • •'
              ~l~s'                                                                                        ,    t •;,• ••,,,
              r.\`S                                                   .           .i '~. . ,         n , •_•+~ ..r; tn+                                             ~                                    _
                                                                      .                .   ._ ,                      5.     ~f, w:
                                                                                                        • . i N.
                                                                                                                                                                                                                     .                                    .                     .       .
             ~                                          .
                                                      ,                                                                  •          '    ~ I       •
                                                                          •
                                                                                                        '           '           . . • Y.. •
                                                                                                            "    1• .                   . . . .
                                                                                                                                                       .   .                   • ~.Iyel.fl iW:i i)tl: 1 1 •.'.y tY•Ita 1, r .~) •i~C
                                                                                                                                                                                                                                     .:. G„^,IJ.~n:.
                                                                                                                                                                                              f7t1;.47.tvvrin                               •
         ~
        ',.                                                                                                 •
        ~`.                                                                           . .         .                                                                            . t.l• ., ~\.r        :al: ' C.. r~
                          ,                                                                                 `
                                                                                                                                                                                                                                                        ?              ~~r;
                                                                                                                 . .            :7•.         . '                                                    •.J•,
        ,~                                                                                                                                                                    . .7.           .,tt.     .; q. rf .                                                    )
                                                                                                                                                                                                                                                                      ~ ~ .
        i'
                                                                                                                                                                              PnV+s}•tn'Iti •
                                                                                                                                                                                ,.,r t,: .: ••' n.v,r,..••r ta•                                                 .
                                                                                                                                                                              f• •qtiL,1 i;.3M                                                            `_~            t.
                                                                                                                                                                                                     :ry'•JLCtE                                         'Nr~      ~<..,,
                                                                                                                                                                              n•i.`-•C::.ldi; ~, L1.7~
                                                                                                                                                                                                                                                             i.✓~•"""• `
    I

    I~                                                      _                                 ' . -     ..
                                                                                                                                                                     '•:'••!t' 1 .i. ?S..ti
                                                                                                                                                                                      :
                                                                                                                             '7 .\                                                                                                                        •'~
                                                                                                                                       ~1 . 7.                    •  1   •
    ,                                                                                                                          :'f•+ , ..                                   2•• 1' j L.  .:' r ...: r .. t•c•' '• :1
                                                ~                         ,
                                           ,
                                                                                   ._               ~ '           •-•t r'I. f~.r r : .7. _..             `'•..., .t ::+.1 il.r,u'ri!tt•,                                                                                              t~ '
                                       ... i .. t .                                 ,                            y. . ,                         t•1,1•'~   •J' ,          • . t.r :. .Y'••"• t:l• v! t+• •.nl'
                                                                                  ~~*~               •                        .7;                                                                                                                                           ti•y
                                                                                                  r'~            n7., •..::.• •J•...,ti' \ . . 1 .                 • , a •.,•.:.ti :t ,1. y.,•:;Itr\:f'! +':-r                                                                  ~
                                         ' ~ 7: •, ' ~'' ,                                                                         :i:h
                                                                                                                •.~~`r 'JYS;•~ `..s<          '  :    .   ..'.. .\,'• ^71• It..t.:n.. : , ar;••
                                                                                                 rt                                    rF,.,~,,I 17 ri. '.S7Sh ttStl                                                                                ....~...~..._
                                                                                                                       Cutrrn►                                         t'.3yi'.er a!'Cd 8Qtlre?`.sS Ot fite                                                                             _ ..`-~



    t




                                                T'hi'- c© 4»rrrunicaiio
                                                                        n is frorn a deht caRect
                                                                AnY information obtai                or ancl is an attontpt to
                                                       __.                                 ned Yiitl be used tor that purpo collect a deht.
                     .-                                                   f10t co if.1 R<•                                     se.
                                   _    .                             _.                                                                               .1'r4! `:hk fJ• litlf3 if4-f
                                                                                                                .                                                                   li InlOffft:rlfOts
         .                                                                                                                                                                           ..                      ,.             .                                                ••
                                                                                                                                                                                                                                                ;           „             ~:•:: -..,~
                              P.EF't 9!c                                                                                                                                                           " .   '                              .
                               . f?i)X 411                                                                                                                                                                                                                             .'. ,.xiei• ~               ...
                          i;ONCC3Fi'Q CA. n45 ,                                                                                                                         Account Nutnber.
                                             ?;
                                                                      .                                                                                                 PdymBnl AfilOustt;                                                                                                             t
                                                                                                                                        ..                                -           ~                      .      «.._.~..ro+.. i . .......
                                                                                                                                                                                                                                           ,                          ~. ..~h_                   .rY
                     .                              .                                                                                                                                                                                                     r       •     _ .. f't: •                 t
                                         SLtib,Ct: t{EOuI:;rEU                                                                                                                                                                      •                   , t ___            '.~~~                   t
                                                                                                                                                                                                                                                                                             _


    ~ff~rryr~t7~itrrl► rfll(rIr77►                                                                                                                                                             PiSy {)11iq1Ls 214
                                                                      frlt , IJrt7~Ir11r1~j77~ ,lrtlljti► ul
                                                                                                                                                                                               ot• tn~~,rw:
                                       ; ,Utar~ 80GASi;                                                                                                                                                                                                                                            •
                                    ,,:!1E Pff 4Zt{ :'1t~E                                                                                                                                     PpRI FO}.1n ktfGOW 43Y rtSS
                                   ~qlstt: Stltc,r,i                                                                                                                                          1',D. c'{tix ti~1t~                                                     tAi ~ti.
                                                                                  r-t :t28a i taqrt6
                                                                                                                                                                                               tJort,*            vt'≤ 2.35\11
                                                                                                                                                                                                                                                                                                   t
                          Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 15 of 16




                      y                              w       ~+                     •                                                                                               ,                                          .                                      .     ,                                      .
             r                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                      ~
:                                                    .                               .                                                ..                 ,                                                         . '         ;                             .                  .     J          :•}              . .                   .        ::~;~;`
                                                                                                                       •                                                                ,                 .                                                                                                                         .



    j                                                    A~ ilik ALL Ctltl4tC& PIr~'A~LC f~s
                                                                                                                                    PIi~t.tt7 ttfC'i)V'F:tSYJk!;`SQttn1CS 1i:ti
                                                     ~Ct~'tiAt.l,:J'a1fM[tviS T4
                                                                                 •"~t '~'K~i4F~r4ulttvAS:yi3G~'t't'~eYLO:•fs:0~S~6st12f}1d;~prtdf,k.~rf.~,3:+ti'I
                                                     HOLRS UF OAERk7lONkA11 to~~h
                                                                                          8ty1+ •        .t3am •waf,.~t Llpro• tOpm~{CS"Ct                        y                                                                                                                                                                                    i~
'                                                                                                                                                                                                                                                            ..
                                                  FOR n,E fiEARrfdG rAtAAlRM 100.
~Q' •                                                  ^.                          .      z~Ip (~tg• t t2p          ,   .~        • ~•.
                                                                                                                                         t'  • .
                                                                                                                                                      ~.                  f t
                                                                                                            5                                                           `       {•t..
                                                                                                                                                         ?
t                                                COAtAqtiY AODA@SS Yc•ttD! n                                                            ~
                                                                                  Fi(~oLtsy Assa~ates LLCR t2O Oorvndi~n 13o+rlevard. NSN:otk.   VA Z350$
'
             P
                              !     .             +P        :  ~. .  .b•     • v^
                                                                         -- t;       .a~ •• .•    ::e.   ~     e .•   '
                                                                                                                         e'h' • ~    :   ~ • y'     ~y+;   ; ~.t;       'aa   i~

t                                               ~+ !auTi5:                        0• vn;e t^ Aontnlro Fiecpc~ry as,oaa;es. LLG, Q~puttfs 09 anr anl. 140 Corporatt" Bivtl ,
                                                 ~ C;,,VAw.?~C2                                          S    :                ~
                                                                                                                                             0                                   ~
                                                G4YPt~C>rS ~IA1L ijOD1ESS AF~p~p                                                    +~t       ~:,                    • :~
                                                                             .
                                                                                               esCfiAorr~rorecarery.cotR
                                                                                                       ,
        ,et                                                                                      .       .. ,                                                             •                                                                                                                                 , ,~
                                                                                                                                                                                                          ~                    ~               .~                                                                                            ••
                                            OlTAi.t`►1" 5E'FtVICF?'AVAlLABI,E                                                                                                                                                                                                                                                                         *~
           6~w ~1c.0y ►z.rn tre s~ay Ypu        At!on, . Fri. 8 A61 to 8 At.7 (ET)                       „
  ,~'xw a ~~3rGnctact t~str W ou~         n*~9yttaated7 Or+r r:w441y'strtw=as lta.ProvWe Ftt3ldssiQn,a1 and. caurteous st3noe w d9 ow' j
+         L'~fi2rt at PR{ tCUS'Op1~Itr'8t@~
                                            s~H io~ sos ~stres tzt~tud to o~o.uo"dy o( s6tv~co •tn•you rry:pttoc~o:a1 14M.772~1 9
                 •                                                                                                 aartfo~ner,cwzrp,cam
                                                                                                                        P
'
                                    N0710E N Ihis accamt ts 6&grble
                                                                         tD o9 rBPOriad. p tr8,c~e~IG[~po4ing tfg9ncies tty ourc:Wnit~+l~l~ ~:arerreq         w to
? ;                                 ~°'''Y,~~ thac a ney t~v~a cred!t repon:ratieci5ri0                                                               •.,~~ '
i                                 'tu fut(O tb9 terms Ot yourc.aad4{tirga               ~yauttr+~iic~irds i;iay tie sutxrmeif`coa cre~wfo ~ ._ aclet-Y'            tki
                                                                                                                   o6an,
J                                               . i~         .~,           }'       b .•                     .r                           ~         •.S•              .            •'^'                            . . •""~                '~S           ~Y ~' -`                          ~y 7`


        ~ t,              .             .                '    v
                                                                         'rP.                        •r              'L••            .'~                          .Y%..~                                 .S''          ~ . •J;Y                •}!         A}i~:~..9~t
                                                                                                                                                                                                                                                         '7r,
                                                                                                                                                                                                                                                                                           a          {     4~+3~~3~
                                                                                    ~                                       ~
                                                                                                                    •N.      i~!          .~, •      . t'        •                 . ,                  ~ .~       tG      f~              ~         y                                    •',,         ,4                          { ~~~ .
        ••~                   .~'                ~                        ~J        .d: ,                ~                                                                                                                                                        _
                                                                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                                          ~' .
                                                                                                                                                                                                                           N               }6y               ~ dwt>V
        ~~                        :~•                -y>y     6::         P.,- ..   ~~•              .       '! Y .,,~ ~ •~.              . ii_    ~•~            ~1              .,~               ,     ~.           7                                      s
                                                 •                                                       •                                                                                                                         •




         •                                                                                                                                               '                                  •                                                                             ~.2~ J~,   .:?$~•...
        • y.                                     . •Y        .N     _,                       , t         ~{..       ~X.-     ~       . 0          LC ,y        - . ~          f     ~           .                              f~lr.~~
                                                             T                                                                                                                                                         •               Y
                                                                                         t                                                                                                                                                                                                        I
                                                                                                                                                                                                                                   t                     4                                       t
                                                                                                                                                                                                                                                                      ~
             3' h'M ~y                                        ~5.'~'E •JR~                       Cy                  x^' •  2v
                                                                                                                  ~"p'~~"LZ'j.Yi
                                                                                                                                    yt
                                                                                                                                '{ * p
                                                                                                                                                         y#Ft~n~4n.+~ ~
                                                                                                                                                                        ~~                                                 ~`~                           ~ t,.
                                                                                                                           ~~ ~
                 .-                _v           .r~ i        ....._.0 ~~~~Y                                                                       "ZY:rel'~0x1i•..~                             ~~~....SY'e.%.....^s.«L~C'                                       w`




                                                                                    ~                                           ~    ~"                         • ~                                           ~'
         ..                   .         :                                                                                                                                                                          '
                                                                                        ~                            £•     w.t<                                                                                                                                                                             fi
                                                                                                                                                                                                                       ,

         ~                                  •    .. 2                    -.k                                         '~     ~i       . b
                                                                                                                                       ] t           _~yAy.                         4•,                            Y''             #                i                                     .Y          •Y~                   ~t .

                                                                                     41      4
                                                                                                 a°~~~'
                                                                                                     .-,8'.~,~~rF            a~5!~°;'aI       •.,~.~i•       ,ac .:7a~;t>~ T•"H:.r                       ,~ .}     yt~d
                                                                                                                                                                                                                      Y'   r '$.'^., ~~°q Y
              Case 1:21-cv-00131-AW-GRJ Document 1-1 Filed 08/11/21 Page 16 of 16

Filing # 127662964 E-Filed 05/27/2021 11:53:03 AM


                     IN THE COUNTY COURT OF THE EIGHTH JUDICIAL CIRCUIT
                             IN AND FOR ALACHUA COUNTY, FLORIDA

         Anne Bocash,

                 Plaintiff,
        vs.                                                          CASE NO.:

        Portfolio Recovery Associates, LLC,

                 Defendant.
                                                          /

              DESIGNATION EMAIL ADDRESS FOR SERVICE OF COURT DOCUMENTS
                 KUIIN RASLAVICH, P.A., by and through the undersigned attorneys, hereby designate
        the following email addresses for use pursuant to the Florida Rule of Judicial Administration
        2.516:
                                              Ben@theki-finn.com

                                              Clay a,thekrfirm.com

                                              Servicel a,thekrfin-n.com



                                     CERTIFICATION OF SERVICE

                 I DO HEREBY CERTIFY that a true and correct copy of this document will be served
        on the Defendant along with the summons in this action.


                                                              DATED: May 27, 2021


         /s/ Clayton Kuhn                                 /s/ Beniamin W. Raslavich
         CLAYTON T. KUHN, ESQ.                            BENJAMIN W. RASLAVICH, ESQ.
         Florida Bar No.: 97982                           Florida Bar No.: 0102808
         KUHN RASLAVICH, P.A.                             KUHN RASLAVICH, P.A.
         2110 West Platt Street                           2110 West Platt Street
         Tainpa, FL 33606                                 Tampa, FL 33606
         Telephone: (813) 422-7782                        Telephone: (813) 422 — 7782
         Facsimile: (813) 422-7783                        Facsimile: (813) 422 — 7783
         claygthekrfirm.co m                              ben@thekrfirm.com
         Counsel for Plaintiff                            Counsel for Plaintiff
